ORDER OF SUSPENSION UPON NOTICE OF CONVICTION

Comes now the Indiana Supreme Court Disciplinary Commission and, pursuant to Ind.Admission and Discipline Rule 23, Section 11.1(a)(2), files a Motion for Suspension upon Notice of Conviction, requesting that the respondent, James A. Cheslek, be immediately suspended from the practice of law in this state pending further order of this Court or final resolution of any resulting disciplinary action due to his conviction of a crime punishable as a felony.
And this Court, being duly advised, now finds that the respondent has been convicted of a crime punishable as a felony, to wit: on August 10, 1999, the respondent was found guilty of theft, in violation of Indiana Code 35-43-4-2. Judgment óf conviction for that crime was entered on September 8, 1999, in the Porter Superior Court, and the respondent was sentenced pursuant to alternative misdemeanor sentencing. Accordingly;' we find that the Commission’s request -for suspension of the respondent from the practice of law in this state upon notice of conviction 'should be granted.
IT IS, THEREFORE, ORDERED that the respondent, James A. Cheslek, is hereby suspended from the practice of law in this state, effective immediately, until further order of this Court or final determination of any resulting disciplinary proceedings.
The Clerk of this Court is directed to send notice of this Order by certified or registered mail to'the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to the provisions of Ad-mis.Disc.R. 23(3)(d)..
All Justices concur.